Exhibit 10.3

AMENDED & RESTATED

STOCKHOLDERS' AGREEMENT

by and among

EL CORTE INGLES, S.A.,

GOTTSCHALKS INC.,

JOSEPH LEVY

and

BRET LEVY

dated as of

July 18, 2008

--------------------------------------------------------------------------------

TABLE OF CONTENTS

    Page ARTICLE 1 Definitions 2 Section 1.1 "Additional Shares" 2 Section 1.2
"Affiliate" 2 Section 1.3 "Agreement" 2 Section 1.4 "Asset Purchase Agreement" 2
Section 1.5 "Beneficially Own" 2 Section 1.6 "Board" 2 Section 1.7 "Change in
Control" 2 Section 1.8 "Closing" 4 Section 1.9 "Gottschalks Common Stock" 4
Section 1.10 "Designated Board" 4 Section 1.11 "Director" 4 Section 1.12 "Early
Standstill Termination Event" 4 Section 1.13 "ECI" 4 Section 1.14 "Exchange Act"
4 Section 1.15 "First Amendment" 4 Section 1.16 "fully diluted" 4 Section 1.17
"Gottschalks" 4 Section 1.18 "Harris" 4 Section 1.19 "Governmental Entity" 4
Section 1.20 "Group" 4 Section 1.21 "Independent Nominees" 4 Section 1.22
"Investor" 5 Section 1.23 "Investor Nominees" 5 Section 1.24 "Management" 5
Section 1.25 "Management Nominees" 5 Section 1.26 "Nominating Committee" 5
Section 1.27 "Original Stockholder's Agreement" 5 Section 1.28 "person" 5
Section 1.29 "Securities Act" 5 Section 1.30 "Standstill Agreement" 5 Section
1.31 "Subsidiary" 5 Section 1.32 "Voting Securities" 5 ARTICLE 2 Board of
Directors 5 Section 2.1 Members of the Board 5 Section 2.2 Committee
Representation 8 Section 2.3 Vacancies 9 Section 2.4 Additional Shares for
Management 9 ARTICLE 3 Voting Rights 9 Section 3.1 Gottschalks Common Stock -
Voting Rights and Obligations 9 Section 3.2 Management Registration Rights 9

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Cont'd)

ARTICLE 4 Restrictions on Transfer 10 Section 4.1 Compliance with Insider
Trading Policy 10 Section 4.2 Compliance with Law 10 ARTICLE 5 Non-Competition
10 ARTICLE 6 Miscellaneous 10 Section 6.1 Term 10 Section 6.2 Counterparts 10
Section 6.3 Governing Law 11 Section 6.4 Entire Agreement 11 Section 6.5
Expenses 11 Section 6.6 Notices 11 Section 6.7 Successors and Assigns 12 Section
6.8 Headings 12 Section 6.9 Amendments and Waivers 13 Section 6.10
Interpretation; Absence of Presumption 13 Section 6.11 Severability 13 Section
6.12 Further Assurances 13 Section 6.13 Specific Performance 13 Section 6.14
Arbitration 13 Section 6.15 Attorney's Fees 14 Section 6.16 Inapplicability to
Later Acquired Gottschalks Common Stock 14

ii

--------------------------------------------------------------------------------



THIS AMENDED AND RESTATED STOCKHOLDERS' AGREEMENT (the "Agreement"), dated as of
July 18, 2008, is made by and among El Corte Ingles, S.A., a Spanish corporation
("ECI"), Gottschalks Inc., a Delaware corporation ("Gottschalks"), Joseph Levy,
an individual and Bret Levy, an individual. Capitalized terms used and not
defined herein have the meanings given to them in the Asset Purchase Agreement
(hereinafter defined).

RECITALS

WHEREAS, Gottschalks, ECI and The Harris Company, a California corporation and a
wholly-owned subsidiary of ECI ("Harris"), entered into that certain Asset
Purchase Agreement, dated as of July 21, 1998 (the "Asset Purchase Agreement"),
pursuant to which Harris sold, and Gottschalks purchased, substantially all of
the assets and certain of the liabilities of Harris for certain consideration,
including, but not limited to, certain shares of Gottschalks Common Stock
(hereinafter defined), upon the terms and subject to the conditions set forth
therein; and

WHEREAS, the shares of Gottschalks Common Stock issued pursuant to the Asset
Purchase Agreement were issued to Harris, ECI's wholly-owned subsidiary;

WHEREAS, as a condition to the transactions contemplated by the Asset Purchase
Agreement, the parties entered into that certain Stockholder's Agreement, dated
as of August 20, 1998 (the "Original Stockholder's Agreement") to provide for
certain rights and restrictions with respect to the investment by ECI (through
Harris) in Gottschalks, certain rights and restrictions of Joseph Levy and Bret
Levy with respect to their ownership of Gottschalks Common Stock and the
corporate governance of Gottschalks;

WHEREAS, the Original Stockholder's Agreement was amended as of December 7, 2004
(the "First Amendment"), so as to (i) remove certain restrictions on the
transfer of shares of Gottschalks Common Stock owned by Investor (hereinafter
defined), and (ii) amend the term of the Original Stockholder's Agreement; and

WHEREAS, the parties now desire to amend and restate the Original Stockholder's
Agreement, as amended by the First Amendment, so as to amend certain voting
rights and obligations of Investor and Management (hereinafter defined) with
respect to their respective ownership of shares of Gottschalks Common Stock and
to make certain other changes.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and intending to be legally
bound hereby, the parties hereto hereby agree as follows:

--------------------------------------------------------------------------------

ARTICLE

1

Definitions

As used in this Agreement, the following terms shall have the following
respective meanings:

Section 1.1 "Additional Shares"

shall have the meaning set forth in Section 6.16.



Section 1.2 "Affiliate"

shall have the meaning ascribed thereto in Rule 12b-2 promulgated under the
Exchange Act, and as in effect on the date hereof.



Section 1.3 "Agreement"

shall have the meaning set forth in the first paragraph hereof.



Section 1.4 "Asset Purchase Agreement"

shall have the meaning set forth in the second paragraph hereof.



Section 1.5 "Beneficially Own"

shall mean, with respect to any security, having direct or indirect (including
through any Subsidiary or Affiliate) "beneficial ownership" of such security, as
determined pursuant to Rule 13d-3 under the Exchange Act, including pursuant to
any agreement, arrangement or understanding, whether or not in writing.



Section 1.6 "Board"

shall mean the board of directors of Gottschalks.



Section 1.7 "Change in Control"

shall mean the occurrence of any of the following events:



(a) An acquisition (other than directly from Gottschalks) of any Voting
Securities by any person immediately after which such person has Beneficial
Ownership of fifty percent (50%) or more of the combined voting power of
Gottschalks' then outstanding Voting Securities; provided, however, in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a "Non-Control Acquisition" (as hereinafter defined) shall not
constitute an acquisition which would cause a Change in Control. A "Non-Control
Acquisition" shall mean an acquisition by (1) an employee benefit plan (or a
trust forming a part thereof) maintained by (i) Gottschalks or (ii) a Subsidiary
of Gottschalks, (2) Gottschalks or any Subsidiary of Gottschalks, (3) any person
or Group who, immediately prior to the date hereof had Beneficial Ownership of
fifteen percent (15%) or more of the Gottschalks Common Stock or (4) any person
in connection with a "Non-Control Transaction" (as hereinafter defined).

(b) A merger, consolidation or reorganization involving Gottschalks, unless:

(i) the stockholders of Gottschalks immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
"Surviving

2

--------------------------------------------------------------------------------

Corporation") in substantially the same proportion as their ownership of the
Voting Securities immediately before such merger, consolidation or
reorganization; and

(ii) the individuals who were members of the Designated Board immediately prior
to the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the Board of the
Surviving Corporation; and

(iii) no person (other than Gottschalks or any Subsidiary of Gottschalks, any
employee benefit plan (or any trust forming a part thereof) maintained by
Gottschalks, the Surviving Corporation or any Subsidiary of Gottschalks, or any
person who, immediately prior to such merger, consolidation or reorganization
had Beneficial Ownership of twenty-five percent (25%) or more of the then
outstanding Voting Securities) has Beneficial Ownership of twenty-five percent
(25%) or more of the combined voting power of the Surviving Corporation's then
outstanding voting securities; and

(iv) a transaction described in clauses (i) through (iii) of this paragraph (b)
shall herein be referred to as a "Non-Control Transaction."

(c) A complete liquidation or dissolution of Gottschalks.

(d) An agreement for the sale or other disposition of all or substantially all
of the assets of Gottschalks to any person (other than a transfer to a
Subsidiary).

(e) The acquisition of any Voting Securities by Joseph Levy, Sharon Levy or
their lineal descendents immediately after which Joseph Levy, Sharon Levy and
their lineal descendents together have a pecuniary interest in more than fifty
percent (50%) of Gottschalks' then outstanding equity securities.

(f) The acquisition of any Voting Securities by Gerald Blum, his spouse or his
lineal descendents immediately after which Gerald Blum, his spouse and his
lineal descendents together have a pecuniary interest in more than fifty percent
(50%) of Gottschalks' then outstanding equity securities.

(g) Buyer is no longer a reporting company under the Exchange Act.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person (the "Subject Person") acquired Beneficial Ownership
or pecuniary interest of more than the permitted amount of the outstanding
Voting Securities or equity securities as a result of the acquisition of Voting
Securities or equity securities by Gottschalks which, by reducing the number of
Voting Securities or equity securities outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person or in which the
subject person has a pecuniary interest, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by Gottschalks, and after such share
acquisition by Gottschalks, the Subject Person becomes the Beneficial Owner of
the additional Voting Securities which increases the percentage of the then
outstanding

3

--------------------------------------------------------------------------------



Voting Securities Beneficially Owned by the Subject Person, then a Change in
Control shall occur.

Section 1.8 "Closing"

shall have the meaning set forth in the Asset Purchase Agreement.



Section 1.9 "Gottschalks Common Stock"

shall mean the common stock, par value $0.01 per share, of Gottschalks.



Section 1.10 "Designated Board"

shall have the meaning set forth in Section 2.1(a).



Section 1.11 "Director"

shall mean a member of the Board.



Section 1.12 "Early Standstill Termination Event"

shall have the meaning set forth in the Standstill Agreement.



Section 1.13 "ECI"

shall have the meaning set forth in the first paragraph hereof.



Section 1.14 "Exchange Act"

shall mean the Securities Exchange Act of 1934, as amended.



Section 1.15 "First Amendment"

shall have the meaning set forth in the fifth paragraph hereof.



Section 1.16 "fully diluted"

shall mean, with respect to the Gottschalks Common Stock, the total number of
outstanding shares of Gottschalks Common Stock (for such purposes, treating as
outstanding Gottschalks Common Stock all options or warrants to purchase and
securities convertible into (or exchangeable or redeemable for) the Gottschalks
Common Stock as of the relevant measurement date).



Section 1.17 "Gottschalks"

shall have the meaning set forth in the first paragraph hereof.



Section 1.18 "Harris"

shall have the meaning set forth in the second paragraph hereof.



Section 1.19 "Governmental Entity"

means any government or any agency, bureau, board, commission, court,
department, official, political subdivision, tribunal or other instrumentality
of any government, whether federal, state or local, domestic or foreign.



Section 1.20 "Group"

shall mean a "group" as such term is used in Section 13(d)(3) of the Exchange
Act.



Section 1.21 "Independent Nominees"

shall have the meaning set forth in Section 2.1(a).



4

--------------------------------------------------------------------------------

Section 1.22 "Investor"

shall mean ECI (through Harris), and so long as Harris own shares of Gottschalks
Common Stock, such persons shall be treated as one entity for the purposes of
this Agreement.

Section 1.23 "Investor Nominees"

shall have the meaning set forth in Section 2.1(a).



Section 1.24 "Management"

shall mean Joseph Levy and Bret Levy.



Section 1.25 "Management Nominees"

shall have the meaning set forth in Section 2.1(a).



Section 1.26 "Nominating Committee"

shall mean the nominating committee of the Board as it is constituted from time
to time.



Section 1.27 "Original Stockholder's Agreement"

shall have the meaning set forth in the fourth paragraph hereof.



Section 1.28 "person"

shall mean any individual, corporation, partnership, limited liability company,
joint venture, trust, unincorporated organization, other form of business or
legal entity or Governmental Entity.



Section 1.29 "Securities Act"

shall mean the Securities Act of 1933, as amended.



Section 1.30 "Standstill Agreement"

shall mean that certain Standstill Agreement by and between ECI and Gottschalks
dated August 20, 1998.



Section 1.31 "Subsidiary"

shall mean any corporation, partnership limited liability company, joint
venture, business trust or other entity of which the specified person, directly
or indirectly, owns or controls 50% or more of the securities or other interests
entitled to vote in the election of directors (or others performing similar
functions) with respect to such corporation or other organization, or otherwise
has the ability to control such corporation, partnership, limited liability
company, joint venture, business trust or other entity.



Section 1.32 "Voting Securities"

shall mean at any time shares of any class of capital stock of Gottschalks which
are then entitled to vote generally in the election of Directors.



ARTICLE

2

Board of Directors



Section 2.1 Members of the Board.

(a) Prior to the Closing, the Board is comprised of three members of management
of Gottschalks, one person related to certain members of management of
Gottschalks and five independent directors. Immediately following the Closing,
Gottschalks, Management and ECI will take all action necessary to cause two
Investor Nominees (hereinafter

5

--------------------------------------------------------------------------------



defined) to be added to the Board. Thereafter, subject to the terms of this
Agreement, at each annual or special meeting of stockholders of Gottschalks at,
or the taking of action by written consent of stockholders of Gottschalks with
respect to, which any Directors are to be elected, Gottschalks, Management and
Investor will take all action required by this Agreement to cause the Board to
be structured to consist of eleven (11) members, of which two (2) members will
be designees of ECI (the "Investor Nominees") and the remaining nine (9) members
will consist of members of management or persons affiliated with management that
are designated by Management (the "Management Nominees") and independent
directors (the "Independent Nominees"), collectively, the "Designated Board";
provided, however, that the Designated Board shall be increased to twelve (12)
members, and Investor shall be entitled to a total of three (3) representatives
on the Designated Board, if and during such time as Investor Beneficially Owns a
number of shares of Gottschalks Common Stock equal to at least 30% of the
outstanding Gottschalks Common Stock, on a fully diluted basis.

(b) Investor's representation on the Designated Board will be reduced to one
representative and the size of the Designated Board will be reduced by the
number of Investor Nominees so resigning if either: (i) Investor disposes of
more than 700,000 shares of Gottschalks Common Stock; or (ii) Investor and its
Affiliates Beneficially Own a number of shares of Gottschalks Common Stock equal
to less than 10% of the outstanding Gottschalks Common Stock, on a fully diluted
basis.

(c) Investor's representation on the Board will be terminated on the earlier of:
(i) the date Investor disposes of more than 1,350,000 shares of Gottschalks
Common Stock; or (ii) Investor and its Affiliates Beneficially Own a number of
shares of Gottschalks Common Stock equal to less than 5% of the outstanding
Gottschalks Common Stock, on a fully diluted basis.

(d) Subject to the terms of this Agreement: (i) Investor has the right to
designate the Investor Nominees; (ii) Joseph Levy (if he is alive and has the
capacity) or Bret Levy (if Joseph Levy is not alive or no longer has the
capacity) has the right to designate the Management Nominees; and (iii) the
Nominating Committee, or the Board if there is no Nominating Committee, has the
right to designate the Independent Nominees. In the event both Joseph Levy and
Bret Levy are deceased or incapacitated, the Management Nominees shall be chosen
by the Chief Executive Officer of Gottschalks.

(e) Investor and Management each agrees not to name any person as a nominee to
the Board if (i) such person is not reasonably experienced in business or
financial matters, (ii) such person has been convicted of, or has pled nolo
contendere to, a felony, (iii) the election of such person would violate any
law, or (iv) any event required to be disclosed pursuant to Item 401(f) of
Regulation S-K of the Exchange Act has occurred with respect to such person.
Investor and Management, respectively, shall each use reasonable efforts to
afford the Independent Nominees of Gottschalks a reasonable opportunity to meet
any individual that it is considering naming as a nominee to the Board.

(f) Subject to Section 6.1 of this Agreement, Gottschalks will support the
nomination of and the election of each Investor Nominee, each Management Nominee
and each Independent Nominee to the Board, and Gottschalks will exercise all
authority under applicable

6

--------------------------------------------------------------------------------



law to cause each Investor Nominee, each Management Nominee and each Independent
Nominee to be elected to the Board as provided herein. Without limiting the
generality of the foregoing, with respect to each meeting of stockholders of
Gottschalks at which Directors are to be elected, Gottschalks shall use its
reasonable efforts to solicit from the stockholders of Gottschalks eligible to
vote in the election of Directors proxies in favor of each Investor Nominee,
each Management Nominee and each Independent Nominee.

(g) Subject to Section 6.1 of this Agreement:

(i) During the period under this Agreement, if any, that Investor shall be
entitled pursuant to the proviso of Section 2.1(a) to designate three Investor
Nominees, if the total size of the Board is later increased (other than as the
result of an acquisition transaction approved by the Board) Investor shall be
entitled to a proportionate increase in the number of Investor Nominees. The new
number of Investor Nominees shall be calculated by multiplying 3/12 by the size
of the new Board (excluding any Directors who have been added as a result of any
acquisition transaction approved by the Board) and rounding the result up to the
next whole number where the resulting fraction is .5 or above. The table below
is provided by way of example:

Number of Directors

--------------------------------------------------------------------------------

 

Number of Investor Nominees

--------------------------------------------------------------------------------

13

 

3

14

 

4

15

 

4

16

 

4

17

 

4

(ii) During the period under this Agreement, if any, that Investor shall be
entitled to designate two Investor Nominees, if the total size of the Board is
increased (other than as the result of an acquisition transaction approved by
the Board), Investor shall be entitled to a proportionate increase in the number
of Investor Nominees. The new number of Investor Nominees shall be calculated by
multiplying 2/11 by the size of the new Board (excluding any Directors who have
been added as a result of any acquisition transaction approved by the Board) and
rounding the result up to the next whole number where the resulting fraction is
.5 or above. The table below is provided by way of example:

Number of Directors

--------------------------------------------------------------------------------

 

Number of Investor Nominees

--------------------------------------------------------------------------------

12

 

2

13

 

2

14

 

3

15

 

3

16

 

3

17

 

3

(iii) During the period under this Agreement, if any, that Investor shall be
entitled to designate one Investor Nominee, if the total size of the Board is

7

--------------------------------------------------------------------------------

increased (other than as the result of an acquisition transaction approved by
the Board), Investor shall be entitled to a proportionate increase in the number
of Investor Nominees. The new number of Investor Nominees shall be calculated by
multiplying 1/11 by the size of the new Board (excluding any Directors who have
been added as a result of any acquisition transaction approved by the Board) and
rounding the result up to the next whole number where the resulting fraction is
.5 or above. The table below is provided by way of example:

Number of Directors

--------------------------------------------------------------------------------

 

Number of Investor Nominees

--------------------------------------------------------------------------------

12

 

1

13

 

1

14

 

1

15

 

1

16

 

1

17

 

2

(h) If the Board is increased as provided in paragraph (g) of this Section 2.1,
other than those new Directors which must be Investor Nominees pursuant to such
paragraph (g), new Directors to be added to the Board shall be either Management
Nominees or Independent Nominees. Such Board, as then constituted, will be the
"Designated Board" for all purposes hereunder.

(i) If Investor's right to nominate directors to the Board is reduced or
terminated as set forth in this Agreement, Investor shall cause the applicable
number of its Investor Nominees to immediately resign (regardless of the
remaining term, if any) and, in the event that the number of Investor Nominees
is reduced rather than terminated, the Designated Board shall be reduced in size
by the number of Investor Nominees so resigning.

(j) Except as otherwise set forth in this Section 2.1, Gottschalks shall not
reduce the number of Investor Nominees or Independent Nominees without
Investor's consent.

Section 2.2 Committee Representation

. During such time, if any, as Investor is entitled to have at least one
Investor Nominee on the Board, unless Investor chooses not to exercise its
rights under this Section 2.2, Gottschalks shall cause at least one Director who
is an Investor Nominee to be appointed to each standing committee of the Board.
Notwithstanding the foregoing, if none of the Directors who are Investor
Nominees would be considered "independent" of Gottschalks, "disinterested,"
"nonemployee directors" and "outside directors" (i) for purposes of any
applicable rule of the New York Stock Exchange or any other securities exchange
or other self-regulating organization requiring that members of the audit
committee of the Board be independent of Gottschalks or (ii) for purposes of any
law or regulation that requires, in order to obtain or maintain favorable tax,
securities, corporate law or other material legal benefits with respect to any
plan or arrangement for employee compensation or benefits, that the members of
the committee of the Board charged with responsibility for such plan or
arrangement be "independent" of Gottschalks, "disinterested," "nonemployed
directors" or "outside directors," then a Director who is an Investor Nominee
shall not be required to be appointed to any such standing committee. In no
event shall any Investor Nominee serve on any committee of the Board evaluating
any transaction or potential transaction involving Gottschalks

8

--------------------------------------------------------------------------------



and any of Investor, its Affiliates or any Group of which Investor is a member
or such other transaction or potential transaction which would involve an actual
or potential conflict of interest on the part of the Directors who are Investor
Nominees. Any members of any committee who are Investor Nominees shall, in the
event of any vacancy in such membership, be replaced by a Director who is an
Investor Nominee elected by the Directors who are Investor Nominees.

Section 2.3 Vacancies

. In the event that any Investor Nominee shall cease to serve as a Director for
any reason other than the fact that Investor no longer has a right to nominate
such Director, the vacancy resulting thereby shall be filled by an Investor
Nominee designated by Investor; provided, however, that any Investor Nominee so
designated shall satisfy the qualification requirements set forth in Section
2.1(e). In the event that any Management Nominee or Independent Nominee shall
cease to serve as a Director, the vacancy resulting thereby shall be filled in
accordance with the terms of this Agreement with either a Management Nominee or
an Independent Nominee provided, however, that any nominee so designated shall
satisfy the qualification requirements set forth in Section 2.1(e).



Section 2.4 Additional Shares for Management

. By executing a joinder agreement, the shares held by any family member of Joe
Levy may commit to vote the shares Beneficially Owned by such member as required
under this Article 2 and Section 3.1 for shares of Gottschalks Common Stock
Beneficially Owned by Management. Such joinder agreement shall not restrict the
sale, gift, disposition or other transfer of the shares Beneficially Owned by
such family person.



ARTICLE 3

Voting Rights

Section 3.1 Gottschalks Common Stock - Voting Rights and Obligations.

(a) Subject to the provisions of this Section 3.1(a), Investor and its
Affiliates may vote the shares of Gottschalks Common Stock which they own in
their sole and absolute discretion. Investor shall and shall cause its
Affiliates to: (i) be present, in person or represented by proxy, at all
stockholder meetings of Gottschalks so that all Gottschalks Common Stock
beneficially owned by Investor and its Affiliates may be counted for the purpose
of determining the presence of a quorum at such meetings, and (ii) vote or
consent, or cause to be voted or a consent to be given, with respect to all
Gottschalks Common Stock owned beneficially or of record by Investor or its
Affiliates or of which Investor or its Affiliates otherwise has the power to
vote, in favor of the election of the Investor Nominees, the Management Nominees
and the Independent Nominees, except as otherwise provided in Section 6.16
hereof.

(b) Subject to the provisions of this Section 3.1(b), each member of Management
may vote the shares of Gottschalks Common Stock owned by such member in his sole
and absolute discretion. Management shall: (i) be present, in person or
represented by proxy, at all stockholder meetings of Gottschalks so that all
Gottschalks Common Stock beneficially owned by Management may be counted for the
purpose of determining the presence of a quorum at such meetings; and (ii) vote
or consent, or cause to be voted or a consent to be given, with respect to all
Gottschalks Common Stock owned beneficially or of record by

9

--------------------------------------------------------------------------------



Management or of which Management otherwise has the power to vote in favor of
the election of the Investor Nominees, the Independent Nominees and the
Management Nominees.

Section 3.2 Management Registration Rights

. With respect to any request by members of management of Gottschalks or members
of the Joseph Levy family to the Board to participate in any registration of
shares of Gottschalks stock owned by such persons, Investor shall cause the
Investor Nominees to vote proportionately with the group of Directors composed
of the Management Nominees and the Independent Nominees voting on such request,
taken as a whole.



ARTICLE

4

Restrictions on Transfer



Section 4.1 Compliance with Insider Trading Policy. For as long as Investor
Beneficially Owns any shares of Gottschalks Common Stock, it will, and will use
its best efforts to cause its directors, officers, employees, agents, and
representatives to, comply with the written policy of Gottschalks designed to
prevent violations of insider trading and similar laws.

Section 4.2 Compliance with Law

. During the term of this Agreement, Investor shall comply with, and make timely
filings in accordance with, Sections 13 and 16 of the Exchange Act.



ARTICLE

5

Non-Competition



Investor acknowledges that in light of Investor's representation on the Board,
it would be unfair for Investor to compete with Gottschalks. For these and other
reasons, and as an inducement to Gottschalks to enter into this Agreement,
Investor agrees that during the term of this Agreement, Investor will not and
will not allow Harris to, directly or indirectly, for its own benefit or as
agent for another, carry on or participate in the ownership, management or
control of, or the financing of, or be employed by, or consult for or otherwise
render services to, or allow its name or reputation to be used in or by any
other present or future business enterprise that competes with Gottschalks in
the States of Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico,
Oklahoma, Oregon, Texas, Utah, Washington or Wyoming; provided, however, that
nothing contained herein shall limit the right of Investor as an investor to
hold and make investments in securities of any corporation or limited
partnership that is registered on a national securities exchange or admitted to
trading privileges thereon or actively traded in a generally recognized
over-the-counter market, provided Investor's equity interest therein does not
exceed 5% of the outstanding shares or interests in such corporation or
partnership.

10

--------------------------------------------------------------------------------

ARTICLE

6

Miscellaneous

Section 6.1 Term. The provisions of this Agreement shall continue in force and
effect until the date that Investor is no longer entitled pursuant to Section
2.1 of this Agreement to a representative on the Board.

Section 6.2 Counterparts

. This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, all of which shall constitute one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties.



Section 6.3 Governing Law

. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE WITHOUT REFERENCE TO THE CHOICE OF LAW PRINCIPLES
THEREOF.



Each party hereby irrevocably submits to and accepts for itself and its
properties, generally and unconditionally, the exclusive jurisdiction of and
service of process pursuant to the laws of the State of California and the rules
of its courts, waives any defense of forum non conveniens and agrees to be bound
by any judgment rendered thereby arising under or out of in respect of or in
connection with this Agreement or any related document or obligation. Each party
further irrevocably designates and appoints the individual identified in or
pursuant to Section 6.6 hereof to receive notices on its behalf, as its agent to
receive on its behalf service of all process in any such action before any body,
such service being hereby acknowledged to be effective and binding service in
every respect. A copy of any such process so served shall be mailed by
registered mail to each party at its address provided in Section 6.6; provided
that, unless otherwise provided by applicable law, any failure to mail such copy
shall not affect the validity of the service of such process. If any agent so
appointed refuses to accept service, the designating party hereby agrees that
service of process sufficient for personal jurisdiction in any action against it
in the applicable jurisdiction may be made by registered or certified mail,
return receipt requested, to its address provided in Section 6.6. Each party
hereby acknowledges that such service shall be effective and binding in every
respect. Nothing herein shall affect the right to serve process in any other
manner permitted by law.

Section 6.4 Entire Agreement

. This Agreement, together with the Asset Purchase Agreement and the other
agreements of the parties hereto and Harris of even date therewith, contain the
entire agreement among the parties with respect to the subject matter hereof.
This Agreement is not intended to confer upon any person not a party hereto (and
their successors and assigns) any rights or remedies hereunder.



Section 6.5 Expenses

. All legal and other costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.



11

--------------------------------------------------------------------------------

Section 6.6 Notices

. All notices, requests, consents and other communications hereunder shall be in
writing and shall be deeded to have been made (i) when delivered personally or
by telecopier, (ii) if to a party in the same country as the mailing party, when
mailed first class registered or certified mail, postage prepaid, or (iii) if to
a party in a different country from the sending party, on the second day
following deposit with a reputable commercial air courier, charges prepaid, to
each respective party as shown below:

(a) If to Gottschalks:

Gottschalks Inc.
7 River Park Place
Fresno, CA 93720
Attention: James Famalette, Chairman & Chief Executive Officer
Telecopier: (559) 434-4666

with a copy to:

O'Melveny & Myers LLP
400 South Hope Street
Los Angeles, CA 90071
Attention: C. James Levin, Esq.
Telecopier: (213) 430-6407

(b) If to Management, to each of the following:

Joseph Levy
Gottschalks Inc.
7 River Park Place
Fresno, CA 93720
Telecopier: (559) 434-4666

Bret Levy
Gottschalks Inc.
7 River Park Place
Fresno, CA 93720
Telecopier: (559) 434-4666

(c) If to ECI:

El Corte Ingles, S.A.
Hermosilla, 112
28009 Madrid SPAIN
Attention: Mr Jorge Pont
Telecopier: 011-34-91-402-1567

12

--------------------------------------------------------------------------------

With a copy to:

McPeters, McAlearney, Shimoff & Hatt
4 W. Redlands Boulevard, 2nd Floor
Redlands, California 92373
Attention: Thomas H. McPeters, Esq.
Telecopier: (909) 792-6234

Section 6.7 Successors and Assigns

. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and nothing in this Agreement, express or implied, is intended to confer
upon any other person any rights or remedies of any nature whatsoever under or
by reason of this Agreement. Neither this Agreement nor any rights or
obligations under it are assignable by any party hereto.

Section 6.8 Headings

. The headings in this Agreement are for convenience only and shall not limit or
otherwise affect the meaning hereof.



Section 6.9 Amendments and Waivers

. This Agreement may be amended only by agreement in writing of all parties. No
waiver of any provision nor consent to any exception to the terms of this
Agreement shall be effective unless in writing and signed by the party to be
bound and then only to the specific purpose, extent and instance so provided.



Section 6.10 Interpretation; Absence of Presumption

.



(a) For the purposes hereof, (i) words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other gender as the context requires, (ii) the terms "hereof", "herein", and
"herewith" and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Article, Section and paragraph references are
to the Articles, Sections and paragraphs, of this Agreement unless otherwise
specified, (iii) the word "including" and words of similar import when used in
this Agreement shall mean "including, without limitation," unless the context
otherwise requires or unless otherwise specified, (iv) the word "or" shall not
be exclusive, and (v) provisions shall apply, when appropriate, to successive
events and transactions.

(b) This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting or causing
any instrument to be drafted.

Section 6.11 Severability

. In the event that any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.



Section 6.12 Further Assurances

. Gottschalks and Investor agree that, from time to time, each of them will, and
will cause their respective Affiliates to, and Management

13

--------------------------------------------------------------------------------



agrees that it will execute and deliver such further instruments and take such
other action as may be necessary to carry out the purposes and intents hereof.

Section 6.13 Specific Performance

. Each of the parties hereto acknowledges that, in view of the uniqueness of the
arrangements contemplated by this Agreement, each party would not have an
adequate remedy at law for money damages in the event that this Agreement has
not been performed in accordance with its terms, and therefore agree that the
other parties hereto shall be entitled to specific enforcement of the terms
hereof in addition to any other remedy to which the parties hereto may be
entitled, at law or in equity.



Section 6.14 Arbitration

.



(a) Any controversy, dispute or claim under, arising out of, in connection with
or in relation to this Agreement, including but not limited to the negotiation,
execution, interpretation, construction, coverage, scope, performance,
non-performance, breach, termination, validity or enforceability of this
Agreement or this Section 6.14 shall be determined by arbitration conducted in
accordance with the Commercial Arbitration Rules or then existing rules for
commercial arbitration of the American Arbitration Association. The arbitration
shall additionally be governed by the California Arbitration Act. The
arbitration shall be before a single arbitrator who shall be selected by mutual
agreement of the parties from among a list of seven potential arbitrators
provided by the American Arbitration Association. If the parties cannot agree on
an arbitrator from this first list, the parties hereto shall select an
arbitrator for such arbitration from a second list of seven potential
arbitrators provided by the American Arbitration Association with each party,
alternately striking names, with the last name remaining to be the arbitrator so
selected. In the event that either party seeks a temporary restraining order,
preliminary injunction or other provisional relief, the provisions of Section
1281.8 of the Cal. Civ. Proc. Code shall apply. The arbitration of such issues,
including without limitation any party's rights to specific performance pursuant
to Article 5 or Section 6.13 hereof or to any award of damages suffered by any
party hereto by reason of the acts or omissions of any party, shall be final and
binding upon the parties to the maximum extent permitted by law. The parties
intend that this Article shall be valid, binding, enforceable and irrevocable
and shall survive the termination of this Agreement.

(b) Proceedings under and the provisions of this Section 6.14 shall be subject
to Section 6.3 of this Agreement.

(c) Any arbitration proceedings hereunder shall be held in Los Angeles,
California.

(d) Judgment upon any award rendered by the arbitrator(s) may be entered by any
court having jurisdiction thereof.

Section 6.15 Attorney's Fees

. In the event of any action, complaint, petition, or other proceeding
("Action") by any party arising under or out of, in connection with or in
respect of, this Agreement, the prevailing party shall be entitled to reasonable
attorney's fees, costs and expenses incurred in such Action. Attorney's fees
incurred in enforcing any judgment in respect of this Agreement are recoverable
as a separate item. The parties intend that the preceding

14

--------------------------------------------------------------------------------



sentences be severable from the other provisions of this Agreement, survive any
judgment and, to the maximum extent permitted by law, not be deemed merged into
such judgment.

Section 6.16 Inapplicability to Later Acquired Gottschalks Common Stock

. The obligations of Investor and its affiliates under this Agreement shall not
be applicable to any Gottschalks Common Stock acquired by Investor and its
Affiliate from and after July 18, 2008 to the extent such acquisition causes
Investor and such Affiliates to hold (at the time of measurement for any vote,
consent or other right or obligation otherwise required hereunder) of record and
beneficially more than 2,950,900 shares (as such number is appropriately
adjusted for stock dividends, stock splits and similar recapitalizations
occurring thereafter) of Gottschalks Common Stock (the "Additional Shares"). The
terms of this Agreement shall continue to apply to any shares acquired prior to
such date or acquired thereafter but which do not cause the holdings of Investor
and its affiliates to exceed 2,950,900 shares (as such number is appropriately
adjusted for such dividends, stock splits or similar recapitalizations) at the
time of measurement for any vote, consent or other obligation. In addition, the
Additional Shares shall not be counted towards determining Investor's rights to
designate three (3) directors under the proviso of Section 2.1(a).



 

[Signature Page Follows]

15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the parties hereto as of the day first above written.

EL CORTE INGLES, S.A.

 

By: /s/ Jorge Pont
Name: Jorge Pont
Title: International Division Director





GOTTSCHALKS INC.

 

By: /s/ James R. Famalette
Name: James R. Famalette
Title: Chairman & CEO

 

/s/ Joseph Levy
JOSEPH LEVY

 

/s/ Bret Levy
BRET LEVY

S-1

--------------------------------------------------------------------------------



ACKNOWLEDGEMENT AND AGREEMENT OF SPOUSE

The undersigned spouse of Joseph Levy acknowledges that she has read the
attached Stockholders' Agreement of even date herewith and agrees to be bound
thereby.

Dated: July 18, 2008

 

 

 

/s/ Sharon Levy
SHARON LEVY



--------------------------------------------------------------------------------



ACKNOWLEDGEMENT AND AGREEMENT OF SPOUSE

The undersigned spouse of Bret Levy acknowledges that she has read the attached
Stockholders' Agreement of even date herewith and agrees to be bound thereby.

Dated: July 18, 2008

 

 

 

/s/ Audrey Levy
AUDREY LEVY

--------------------------------------------------------------------------------

